              Case 2:20-cv-06587-SB-ADS Document 45 Filed 10/30/20 Page 1 of 15 Page ID #:302



                  1 Jeremy S. Johnson, State Bar No. 214989
                    jjohnson@bremerwhyte.com
                  2 Benjamin Price, State Bar No. 267400
                    bprice@bremerwhyte.com
                  3 Courtney M. Serrato, State Bar No. 311141
                    cserrato@bremerwhyte.com
                  4 BREMER WHYTE BROWN & O’MEARA LLP
                    20320 S.W. Birch Street
                  5 Second Floor
                    Newport Beach, California 92660
                  6 Telephone: (949) 221-1000
                    Facsimile: (949) 221-1001
                  7
                    Attorneys for Defendants,
                  8 Chou Team Realty, LLC, a California limited
                    liability company, Sean Cowell, an individual,
                  9 Thomas Chou, an individual, Mikael Van Loon, an
                    individual
                 10
                 11                                    UNITED STATES DISTRICT COURT
                 12                                   CENTRAL DISTRICT OF CALIFORNIA
                 13
                 14 Erica Reiners, individually and on behalf        )   Case No. 2:20-cv-06587-JVS-ADS
                    of all others similarly situated,                )
                 15                                                  )   Judge: Hon. James V. Selna
                                  Plaintiffs,                        )
                 16                                                  )   DEFENDANT SEAN COWELL’s
                            vs.                                      )   ANSWER TO COMPLAINT
                 17                                                  )
                    Chou Team Realty, LLC d/b/a                      )   Complaint Filed: July 23, 2020
                 18 MonsterLoans, a California limited               )
                    liability company, Lend Tech Loans, Inc.,        )
                 19 a California corporation, Sean Cowell, an        )
                    individual, Thomas Chou, an individual,          )
                 20 Mikael Van Loon, an individual, Jawad            )
                    Nesheiwat, an individual, and Eduardo            )
                 21 Martinez, an individual,                         )
                                                                     )
                 22                          Defendants.             )
                                                                     )
                 23
                 24                Defendant Sean Cowell (“Cowell”), through counsel, hereby answers
                 25 Plaintiff’s Class Action Complaint and Jury Demand (the “Complaint”) and states as
                 26 follows:
                 27 / / /
                 28 / / /
BREMER WHYTE BROWN &
      O’MEARA LLP
20320 S.W. BIRCH STREET
    SECOND FLOOR
NEWPORT BCH, CA 92660
     (949) 221-1000
                          6835.001 4830-9401-4160.1
              Case 2:20-cv-06587-SB-ADS Document 45 Filed 10/30/20 Page 2 of 15 Page ID #:303



                   1                    COWELL’S RESPONSES TO PLAINTIFF’S ALLEGATIONS
                   2               1.        Cowell admits that Plaintiff purports to bring a Class Action Complaint
                   3 against him and other defendants.                 Cowell denies the remaining allegations in
                   4 Paragraph 1.
                   5               2.        Cowell admits that Plaintiff filed the instant action. Cowell denies the
                   6 remaining allegations in Paragraph 2.
                   7               3.        Cowell admits that Plaintiff purports to paraphrase the FCRA. Cowell
                   8 lacks sufficient knowledge or information to determine the truth of the remaining
                   9 allegations in Paragraph 3.
                 10                4.        Cowell denies the allegations in Paragraph 4.
                 11                5.        Cowell denies the allegations in Paragraph 5.
                 12                6.        Cowell denies the allegations in Paragraph 6.
                 13                7.        Cowell denies the allegations in Paragraph 7.
                 14                8.        Cowell lacks sufficient knowledge or information to determine the truth
                 15 of the allegations in Paragraph 8.
                 16                9.        Cowell lacks sufficient knowledge or information to determine the truth
                 17 of the allegations in Paragraph 9.
                 18                10.       Cowell lacks sufficient knowledge or information to determine the truth
                 19 of the allegations in Paragraph 10.
                 20                11.       Cowell admits the allegations in Paragraph 11.
                 21                12.       Cowell lacks sufficient knowledge or information to determine the truth
                 22 of the allegations in Paragraph 12.
                 23                13.       Cowell lacks sufficient knowledge or information to determine the truth
                 24 of the allegations in Paragraph 13.
                 25                14.       Cowell lacks sufficient knowledge or information to determine the truth
                 26 of the allegations in Paragraph 14.
                 27                15.       Cowell lacks sufficient knowledge or information to determine the truth
                 28 of the allegations in Paragraph 15.
BREMER WHYTE BROWN &
      O’MEARA LLP
20320 S.W. BIRCH STREET                                                   2
    SECOND FLOOR
NEWPORT BCH, CA 92660
     (949) 221-1000
                          6835.001 4830-9401-4160.1
              Case 2:20-cv-06587-SB-ADS Document 45 Filed 10/30/20 Page 3 of 15 Page ID #:304



                   1               16.       Cowell admits this Court has subject matter jurisdiction. Cowell lacks
                   2 sufficient knowledge or information to determine the truth of the remaining
                   3 allegations in Paragraph 16.
                   4               17.       Cowell admits this Court has personal jurisdiction over him. Cowell
                   5 lacks sufficient knowledge or information to determine the truth of Plaintiff’s
                   6 personal jurisdiction allegations as to the other defendants. Cowell denies the
                   7 remaining allegations in Paragraph 17.
                   8               18.       Cowell admits venue is proper in this District as to him. Cowell lacks
                   9 sufficient knowledge or information to determine the truth of Plaintiff’s venue
                 10 allegations as to the other defendants. Cowell denies the remaining allegations in
                 11 Paragraph 18.
                 12                19.       Cowell lacks sufficient knowledge or information to determine the truth
                 13 of the allegations in Paragraph 19.
                 14                20.       Cowell lacks sufficient knowledge or information to determine the truth
                 15 of the allegations in Paragraph 20.
                 16                21.       Cowell admits the allegations in Paragraph 21.
                 17                22.       Cowell denies the allegations in Paragraph 22.
                 18                23.       Cowell lacks sufficient knowledge or information to determine the truth
                 19 of the allegations in Paragraph 23.
                 20                24.       Cowell lacks sufficient knowledge or information to determine the truth
                 21 of the allegations in Paragraph 24.
                 22                25.       Cowell lacks sufficient knowledge or information to determine the truth
                 23 of the allegations in Paragraph 25.
                 24                26.       Cowell denies the allegations in Paragraph 26 as to him. Cowell lacks
                 25 sufficient knowledge or information to determine the truth of the remaining allegations
                 26 in Paragraph 26.
                 27                27.       Cowell admits that LendTech was created to engage in the business of
                 28 mortgage lending. Cowell lacks sufficient knowledge or information to determine the
BREMER WHYTE BROWN &
      O’MEARA LLP
20320 S.W. BIRCH STREET                                                   3
    SECOND FLOOR
NEWPORT BCH, CA 92660
     (949) 221-1000
                          6835.001 4830-9401-4160.1
              Case 2:20-cv-06587-SB-ADS Document 45 Filed 10/30/20 Page 4 of 15 Page ID #:305



                   1 truth of the remaining allegations in Paragraph 27.
                   2               28.       Cowell denies the allegations in Paragraph 28 as to him. Cowell lacks
                   3 sufficient knowledge or information to determine the truth of the remaining allegations
                   4 in Paragraph 28.
                   5               29.       Cowell denies the allegations in Paragraph 29 as to him. Cowell lacks
                   6 sufficient knowledge or information to determine the truth of the remaining allegations
                   7 in Paragraph 29.
                   8               30.       Cowell admits the allegations in Paragraph 30.
                   9               31.       Cowell admits Lend Tech applied for an Experian account. Cowell
                 10 denies the remaining allegations in Paragraph 31.
                 11                32.       Cowell denies the allegations in Paragraph 32 as to him. Cowell lacks
                 12 sufficient knowledge or information to determine the truth of the remaining allegations
                 13 in Paragraph 32.
                 14                33.       Cowell admits LendTech received a letter from MonsterLoans regarding
                 15 originating loans and that letter speaks for itself. Cowell denies the remaining
                 16 allegations in Paragraph 33.
                 17                34.       Cowell lacks sufficient knowledge or information to determine the truth
                 18 of the allegations in Paragraph 34.
                 19                35.       Cowell admits Lend Tech’s application to Experian was approved on or
                 20 about August 17, 2017. Cowell denies the remaining allegations in Paragraph 35.
                 21                36.       Cowell lacks sufficient knowledge or information to determine the truth
                 22 of the allegations in Paragraph 36.
                 23                37.       Cowell lacks sufficient knowledge or information to determine the truth
                 24 of the allegations in Paragraph 37.
                 25                38.       Cowell lacks sufficient knowledge or information to determine the truth
                 26 of the allegations in Paragraph 38.
                 27                39.       Cowell lacks sufficient knowledge or information to determine the truth
                 28 of the allegations in Paragraph 39.
BREMER WHYTE BROWN &
      O’MEARA LLP
20320 S.W. BIRCH STREET                                                  4
    SECOND FLOOR
NEWPORT BCH, CA 92660
     (949) 221-1000
                          6835.001 4830-9401-4160.1
              Case 2:20-cv-06587-SB-ADS Document 45 Filed 10/30/20 Page 5 of 15 Page ID #:306



                   1               40.       Cowell lacks sufficient knowledge or information to determine the truth
                   2 of the allegations in Paragraph 40.
                   3               41.       Cowell lacks sufficient knowledge or information to determine the truth
                   4 of the allegations in Paragraph 41.
                   5               42.       Cowell denies the allegations in Paragraph 42 as to him. Cowell lacks
                   6 sufficient knowledge or information to determine the truth of the remaining allegations
                   7 in Paragraph 42.
                   8               43.       Cowell denies the allegations in Paragraph 43 as to Lend Tech’s
                   9 operations prior to November 10, 2017.                   Cowell lacks sufficient knowledge or
                 10 information to determine the truth of the remaining allegations in Paragraph 43.
                 11                44.       Cowell lacks sufficient knowledge or information to determine the truth
                 12 of the allegations in Paragraph 44.
                 13                45.       Cowell lacks sufficient knowledge or information to determine the truth
                 14 of the allegations in Paragraph 45.
                 15                46.       Cowell denies the allegations in Paragraph 46 as to him. Cowell lacks
                 16 sufficient knowledge or information to determine the truth of the remaining allegations
                 17 in Paragraph 46.
                 18                47.       Cowell admits he completed the incorporation paperwork for Lend Tech.
                 19 Cowell denies the remaining allegations in Paragraph 47.
                 20                48.       Cowell denies the allegations in Paragraph 48.
                 21                49.       Cowell denies the allegations in Paragraph 49 as to him and as to Lend
                 22 Tech’s operations prior to November 10, 2017. Cowell lacks sufficient knowledge or
                 23 information to determine the truth of the remaining allegations in Paragraph 49.
                 24                50.       Cowell lacks sufficient knowledge or information to determine the truth
                 25 of the allegations in Paragraph 50.
                 26                51.       Cowell admits that LendTech obtained the Experian account to solicit
                 27 consumers for home loan refinancing in the form of a firm offer of credit, a permissible
                 28 purpose under FCRA. Cowell denies the remaining allegations in Paragraph 51.
BREMER WHYTE BROWN &
      O’MEARA LLP
20320 S.W. BIRCH STREET                                                   5
    SECOND FLOOR
NEWPORT BCH, CA 92660
     (949) 221-1000
                          6835.001 4830-9401-4160.1
              Case 2:20-cv-06587-SB-ADS Document 45 Filed 10/30/20 Page 6 of 15 Page ID #:307



                   1               52.       Cowell denies the allegations in Paragraph 52 as to him. Cowell lacks
                   2 sufficient knowledge or information to determine the truth of the remaining allegations
                   3 in Paragraph 52.
                   4               53.       Cowell lacks sufficient knowledge or information to determine the truth
                   5 of the allegations in Paragraph 53.
                   6               54.       Cowell denies the allegations in Paragraph 54 as to him. Cowell lacks
                   7 sufficient knowledge or information to determine the truth of the remaining allegations
                   8 in Paragraph 54.
                   9               55.       Cowell denies the allegations in Paragraph 55 as to him. Cowell lacks
                 10 sufficient knowledge or information to determine the truth of the remaining allegations
                 11 in Paragraph 55.
                 12                56.       Cowell denies the allegations in Paragraph 56 as to him. Cowell lacks
                 13 sufficient knowledge or information to determine the truth of the remaining allegations
                 14 in Paragraph 56.
                 15                57.       Cowell lacks sufficient knowledge or information to determine the truth
                 16 of the allegations in Paragraph 57.
                 17                58.       Cowell denies the allegations in Paragraph 58 as to him. Cowell lacks
                 18 sufficient knowledge or information to determine the truth of the remaining allegations
                 19 in Paragraph 58.
                 20                59.       Cowell denies the allegations in Paragraph 59 as to him. Cowell lacks
                 21 sufficient knowledge or information to determine the truth of the remaining allegations
                 22 in Paragraph 59.
                 23                60.       Cowell denies the allegations in Paragraph 60 as to him. Cowell lacks
                 24 sufficient knowledge or information to determine the truth of the remaining allegations
                 25 in Paragraph 60.
                 26                61.       Cowell denies the allegations in Paragraph 61 as to him. Cowell lacks
                 27 sufficient knowledge or information to determine the truth of the remaining allegations
                 28 in Paragraph 61.
BREMER WHYTE BROWN &
      O’MEARA LLP
20320 S.W. BIRCH STREET                                                  6
    SECOND FLOOR
NEWPORT BCH, CA 92660
     (949) 221-1000
                          6835.001 4830-9401-4160.1
              Case 2:20-cv-06587-SB-ADS Document 45 Filed 10/30/20 Page 7 of 15 Page ID #:308



                   1               62.       Cowell lacks sufficient knowledge or information to determine the truth
                   2 of the allegations in Paragraph 62.
                   3               63.       Cowell denies the allegations in Paragraph 63 as to him. Cowell lacks
                   4 sufficient knowledge or information to determine the truth of the remaining allegations
                   5 in Paragraph 63.
                   6               64.       Cowell denies the allegations in Paragraph 64 as to him. Cowell lacks
                   7 sufficient knowledge or information to determine the truth of the remaining allegations
                   8 in Paragraph 64.
                   9               65.       Cowell denies the allegations in Paragraph 65 as to him. Cowell lacks
                 10 sufficient knowledge or information to determine the truth of the remaining allegations
                 11 in Paragraph 65.
                 12                66.       Cowell denies the allegations in Paragraph 66 as to him. Cowell lacks
                 13 sufficient knowledge or information to determine the truth of the remaining allegations
                 14 in Paragraph 66.
                 15                67.       Cowell admits that Plaintiff seeks to bring a class action lawsuit. Cowell
                 16 denies the remaining allegations in Paragraph 67.
                 17                68.       Cowell admits that Plaintiff seeks to bring a class action lawsuit. Cowell
                 18 denies the remaining allegations in Paragraph 68.
                 19                69.       Cowell admits that Plaintiff seeks to bring a class action lawsuit. Cowell
                 20 denies the remaining allegations in Paragraph 69.
                 21                70.       Cowell admits that Plaintiff seeks to bring a class action lawsuit. Cowell
                 22 denies the remaining allegations in Paragraph 70.
                 23                71.       Cowell admits that Plaintiff seeks to bring a class action lawsuit. Cowell
                 24 denies the remaining allegations in Paragraph 71.
                 25                72.       Cowell admits that Plaintiff seeks to bring a class action lawsuit. Cowell
                 26 denies the remaining allegations in Paragraph 72.
                 27                73.       Cowell admits that Plaintiff seeks to bring a class action lawsuit. Cowell
                 28 denies the remaining allegations in Paragraph 73.
BREMER WHYTE BROWN &
      O’MEARA LLP
20320 S.W. BIRCH STREET                                                   7
    SECOND FLOOR
NEWPORT BCH, CA 92660
     (949) 221-1000
                          6835.001 4830-9401-4160.1
              Case 2:20-cv-06587-SB-ADS Document 45 Filed 10/30/20 Page 8 of 15 Page ID #:309



                   1               74.       Cowell admits that Plaintiff seeks to bring a class action lawsuit. Cowell
                   2 denies the remaining allegations in Paragraph 74.
                   3               75.       Cowell admits that Plaintiff seeks to bring a class action lawsuit. Cowell
                   4 denies the remaining allegations in Paragraph 75.
                   5                                        COWELL’S RESPONSES
                   6                                   TO PLAINTIFF’S LEGAL CLAIMS
                   7                                       FIRST CAUSE OF ACTION
                   8               76.       Cowell refers to Paragraphs 1–75 of this Answer, and by reference
                   9 incorporates the same in response to the allegations in Paragraph 76 of the Complaint.
                 10                77.       Cowell admits Plaintiff purports to quote the FCRA. Cowell denies the
                 11 allegations in Paragraph 77 to the extent they inaccurately quote the FCRA.
                 12                78.       Cowell denies the allegations in Paragraph 78 as to him. Cowell lacks
                 13 sufficient knowledge or information to determine the truth of the remaining allegations
                 14 in Paragraph 78.
                 15                79.       Cowell denies the allegations in Paragraph 79 as to him. Cowell lacks
                 16 sufficient knowledge or information to determine the truth of the remaining allegations
                 17 in Paragraph 79.
                 18                80.       Cowell lack sufficient knowledge or information to determine the truth of
                 19 the allegations in Paragraph 80.
                 20                81.       Cowell denies the allegations in Paragraph 81 as to him. Cowell lacks
                 21 sufficient knowledge or information to determine the truth of the remaining allegations
                 22 in Paragraph 81.
                 23                82.       Cowell denies the allegations in Paragraph 82 as to him. Cowell lacks
                 24 sufficient knowledge or information to determine the truth of the remaining allegations
                 25 in Paragraph 82.
                 26                83.       Cowell denies the allegations in Paragraph 83 as to him. Cowell lacks
                 27 sufficient knowledge or information to determine the truth of the remaining allegations
                 28 in Paragraph 83.
BREMER WHYTE BROWN &
      O’MEARA LLP
20320 S.W. BIRCH STREET                                                   8
    SECOND FLOOR
NEWPORT BCH, CA 92660
     (949) 221-1000
                          6835.001 4830-9401-4160.1
              Case 2:20-cv-06587-SB-ADS Document 45 Filed 10/30/20 Page 9 of 15 Page ID #:310



                   1               84.       Cowell denies the allegations in Paragraph 84 as to him. Cowell lacks
                   2 sufficient knowledge or information to determine the truth of the remaining allegations
                   3 in Paragraph 84.
                   4               85.       Cowell denies the allegations in Paragraph 85 as to him. Cowell lacks
                   5 sufficient knowledge or information to determine the truth of the remaining allegations
                   6 in Paragraph 85.
                   7               86.       Cowell denies the allegations in Paragraph 86 as to him. Cowell lacks
                   8 sufficient knowledge or information to determine the truth of the remaining allegations
                   9 in Paragraph 86.
                 10                87.       Cowell denies the allegations in Paragraph 87.
                 11                                      SECOND CAUSE OF ACTION
                 12                88.       Cowell refers to Paragraphs 1–87 of this Answer, and by reference
                 13 incorporates the same in response to the allegations in Paragraph 88 of the Complaint.
                 14                89.       Cowell denies the allegations in Paragraph 89 as to him. Cowell lacks
                 15 sufficient knowledge or information to determine the truth of the remaining allegations
                 16 in Paragraph 89.
                 17                90.       Cowell lacks sufficient knowledge or information to determine the truth
                 18 of the allegations in Paragraph 90.
                 19                91.       Cowell denies the allegations in Paragraph 91 as to him. Cowell lacks
                 20 sufficient knowledge or information to determine the truth of the remaining allegations
                 21 in Paragraph 91.
                 22                92.       Cowell denies the allegations in Paragraph 92 as to him. Cowell lacks
                 23 sufficient knowledge or information to determine the truth of the remaining allegations
                 24 in Paragraph 92.
                 25                93.       Cowell denies the allegations in Paragraph 93 as to him. Cowell lacks
                 26 sufficient knowledge or information to determine the truth of the remaining allegations
                 27 in Paragraph 93.
                 28                94.       Cowell denies the Prayer for Relief in Paragraphs A through F of the
BREMER WHYTE BROWN &
      O’MEARA LLP
20320 S.W. BIRCH STREET                                                   9
    SECOND FLOOR
NEWPORT BCH, CA 92660
     (949) 221-1000
                          6835.001 4830-9401-4160.1
            Case 2:20-cv-06587-SB-ADS Document 45 Filed 10/30/20 Page 10 of 15 Page ID #:311



                   1 Prayer for Relief.
                   2               95.       Except as otherwise admitted herein, Cowell denies all of the allegations
                   3 of the Complaint.
                   4                                  COWELL’S AFFIRMATIVE DEFENSES
                   5                     TO PLAINTIFF’S ALLEGATIONS AND LEGAL CLAIMS.
                   6               Further, as separate Affirmative Defenses to each and every claim for relief in
                   7 Plaintiff’s Complaint, Cowell is informed and believes, and on such information and
                   8 belief alleges as follows:
                   9                                      FIRST AFFIRMATIVE DEFENSE
                 10                                            (Failure to State a Claim)
                 11                1.        Plaintiff fails to state a claim upon which relief may be granted.
                 12                                     SECOND AFFIRMATIVE DEFENSE
                 13                                               (Lack of Standing)
                 14                2.        Plaintiff does not have standing to assert the claims set forth in the
                 15 Complaint.
                 16                                      THIRD AFFIRMATIVE DEFENSE
                 17                                   (Improper Representative of Putative Class)
                 18                3.        Plaintiff is not a proper representative of the putative class identified in
                 19 the Complaint.
                 20                                     FOURTH AFFIRMATIVE DEFENSE
                 21                      (No Numerosity, Commonality, Typicality or Predominance)
                 22                4.        The putative class fails to satisfy the requirements of numerosity,
                 23 commonality, typicality, and/or predominance.
                 24                                       FIFTH AFFIRMATIVE DEFENSE
                 25                                             (Statute of Limitations)
                 26                5.        Plaintiff’s claims, in whole or in part, are barred by the applicable statute
                 27 of limitations.
                 28 / / /
BREMER WHYTE BROWN &
      O’MEARA LLP
20320 S.W. BIRCH STREET                                                    10
    SECOND FLOOR
NEWPORT BCH, CA 92660
     (949) 221-1000
                          6835.001 4830-9401-4160.1
            Case 2:20-cv-06587-SB-ADS Document 45 Filed 10/30/20 Page 11 of 15 Page ID #:312



                   1                                   SIXTH AFFIRMATIVE DEFENSE
                   2                                        (Justification and Privilege)
                   3               6.        Cowell’s acts, omissions, and/or representations are not prohibited by
                   4 appliable state or federal laws.
                   5                                  SEVENTH AFFIRMATIVE DEFENSE
                   6                                      (Protection of Corporate Form)
                   7               7.        Cowell is not a proper defendant to this action because he is protected by
                   8 the corporate form.
                   9                                   EIGHTH AFFIRMATIVE DEFENSE
                 10                                             (Liability of Others)
                 11                8.        The acts, omissions, and/or representations of the other defendants are
                 12 not properly attributable to Cowell.
                 13                                    NINTH AFFIRMATIVE DEFENSE
                 14                                                  (Estoppel)
                 15                9.        Subject to reasonable opportunity for investigation and discovery,
                 16 Plaintiff’s Complaint and each Cause of Action and/or Claim for Relief therein, is
                 17 barred, in whole or in part by, the Doctrine of Estoppel.
                 18                                    TENTH AFFIRMATIVE DEFENSE
                 19                                               (Unclean Hands)
                 20                10.       Subject to reasonable opportunity for investigation and discovery,
                 21 Plaintiff’s Complaint and each Cause of Action and/or Claim for Relief therein, is
                 22 barred, in whole or in part by, the Doctrine of Unclean Hands.
                 23                                   ELEVENTH AFFIRMATIVE DEFENSE
                 24                                                   (Laches)
                 25                11.       Subject to reasonable opportunity for investigation and discovery,
                 26 Plaintiff’s Complaint and each Cause of Action and/or Claim for Relief therein, is
                 27 barred, in whole or in part by, the Doctrine of Laches.
                 28 / / /
BREMER WHYTE BROWN &
      O’MEARA LLP
20320 S.W. BIRCH STREET                                                   11
    SECOND FLOOR
NEWPORT BCH, CA 92660
     (949) 221-1000
                          6835.001 4830-9401-4160.1
            Case 2:20-cv-06587-SB-ADS Document 45 Filed 10/30/20 Page 12 of 15 Page ID #:313



                   1                                   TWELFTH AFFIRMATIVE DEFENSE
                   2                                                   (Waiver)
                   3               12.       Subject to reasonable opportunity for investigation and discovery,
                   4 Plaintiff’s Complaint and each Cause of Action and/or Claim for Relief therein, is
                   5 barred, in whole or in part by, the Doctrine of Waiver.
                   6                                  THIRTEENTH AFFIRMATIVE DEFENSE
                   7                                              (Adequate Relief)
                   8               13.       Plaintiff has adequate relief at law.
                   9                                  FOURTEENTH AFFIRMATIVE DEFENSE
                 10                                                   (Causation)
                 11                14.       Plaintiff has not incurred any damages and/or any damages were not the
                 12 result of any actions, omissions, and/or representations by Cowell.
                 13                                   FIFTEENTH AFFIRMATIVE DEFENSE
                 14                                               (Frivolous Claims)
                 15                15.       Plaintiff’s claims are frivolous, groundless, unreasonable, and/or
                 16 meritless.
                 17 / / /
                 18 / / /
                 19 / / /
                 20 / / /
                 21 / / /
                 22 / / /
                 23 / / /
                 24 / / /
                 25 / / /
                 26 / / /
                 27 / / /
                 28 / / /
BREMER WHYTE BROWN &
      O’MEARA LLP
20320 S.W. BIRCH STREET                                                    12
    SECOND FLOOR
NEWPORT BCH, CA 92660
     (949) 221-1000
                          6835.001 4830-9401-4160.1
            Case 2:20-cv-06587-SB-ADS Document 45 Filed 10/30/20 Page 13 of 15 Page ID #:314



                   1                                  SIXTEENTH AFFIRMATIVE DEFENSE
                   2                                            (Abuse of Process)
                   3               16.       Plaintiff has committed and is continuing to commit an abuse of process.
                   4               17.       Cowell reserves his right to supplement or amend his affirmative
                   5 defenses.
                   6                                      DEMAND FOR JURY TRIAL
                   7                         Cowell hereby demand a trial by jury.
                   8 Dated: October 30, 2020                          BREMER WHYTE BROWN & O’MEARA
                                                                      LLP
                   9
                 10
                                                                      By:
                 11                                                         Jeremy S. Johnson
                                                                            Benjamin Price
                 12                                                         Courtney M. Serrato
                                                                            Attorneys for Defendant
                 13                                                         Sean Cowell, an individual
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
BREMER WHYTE BROWN &
      O’MEARA LLP
20320 S.W. BIRCH STREET                                                  13
    SECOND FLOOR
NEWPORT BCH, CA 92660
     (949) 221-1000
                          6835.001 4830-9401-4160.1
             Case 2:20-cv-06587-SB-ADS Document 45 Filed 10/30/20 Page 14 of 15 Page ID #:315



                    1                                          PROOF OF SERVICE
                    2

                    3        I am employed in the County of Orange, State of California. I am over the age
                      of 18 and not a party to the within action. My business address is 20320 S.W. Birch
                    4 Street, Second Floor, Newport Beach, California 92660. My business e-mail address
                      is pcarvalho@bremerwhyte.com.
                    5
                                       On October 30, 2020, I served the within document(s) described as:
                    6
                                    DEFENDANT SEAN COWELL’S ANSWERS TO COMPLAINT
                    7

                    8               on the interested parties in this action as stated on the attached mailing list.
                    9        X      (BY ELECTRONIC SERVICE) Complying with Code of Civil Procedure
                                    § 1010, I caused such document(s) to be Electronically Filed and Served
                  10                through CM/ECF for the above-entitled case. Upon completion of
                                    transmission of said document(s), a filing receipt is issued to the filing party
                  11                acknowledging receipt, filing and service by CM/ECF’s system. A copy of the
                                    CM/ECF filing receipt page will be maintained with the original document(s)
                  12                in our office.
                  13             I certify that I am employed in the office of a member of the bar of this Court
                           at whose direction the service was made.
                  14
                                    Executed on October 30, 2020, at Newport Beach, California.
                  15
                                    I declare under penalty of perjury that the foregoing is true and correct.
                  16

                  17                      Pamela Carvalho
                  18                    (Type or print name)                                 (Signature)

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
                                                                          1
BREMER WHYTE BROWN &
       O’MEARA LLP
 20320 S.W. BIRCH STREET
     SECOND FLOOR
NEWPORT BCH, CA 92660
      (949) 221-1000
                           6835.001 4821-3386-5678.1
             Case 2:20-cv-06587-SB-ADS Document 45 Filed 10/30/20 Page 15 of 15 Page ID #:316



                    1                                  Erica Reiners, v. Chou team Realty, LLC, et al.
                    2                                        Case No. 2:20-cv-06587-JVS-ADS
                    3 BWB&O CLIENT: Chou Team Realty, LLC dba MonsterLoans, Sean Cowell
                           BWB&O FILE NO.: 6835.001
                    4
                                                                      SERVICE LIST
                    5

                    6       Aaron D. Aftergood                    Taylor T. Smith           Sean P. Burke
                    7       THE AFTERGOOD                         WOODROW &                 Mattingly Burke Cohen &
                            LAW FIRM                              PELUSO, LLC               Biederman LLP
                    8       1880 Century Park East,               3900 East Mexico          155 East Market Street,
                    9       Suite 200                             Avenue, Suite 300         Suite 400
                            Los Angeles, CA 90067                 Denver, Colorado 80210    Indianapolis, IN 46204
                  10

                  11        Tel: (310) 550-5221                   Tel: (720) 907-7628       Tel: (317) 614-7320
                            Fax: (310) 496-2840                   Fax: (303) 927-0809
                  12                                                                     Sean.Burke@mbclaw.co
                            aaron@aftergoodesq.com                tsmith@woodrowpeluso.c m
                  13                                              om
                  14        Attorneys for Plaintiff and Attorneys for Plaintiff and Attorneys for Defendants
                            the Class                   the Class                   Chou Team Realty, LLC,
                  15                                                                Sean Cowell, and Mikael
                                                                                    Van Loon
                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
                                                                              2
BREMER WHYTE BROWN &
       O’MEARA LLP
 20320 S.W. BIRCH STREET
     SECOND FLOOR
NEWPORT BCH, CA 92660
      (949) 221-1000
                           6835.001 4821-3386-5678.1
